EDWARD N. SCRUGGS, Retired Circuit Judge.
This case involves a partnership accounting after its dissolution.
*788Following an ore tenus nonjury hearing, the trial court rendered its judgment in favor of Mr. Hartley, who appealed to this court, where he has raised questions as to the inadequacy of the monetary award to him and as to his being required to pay a particular debt. Factual questions are involved as to both of those complaints. We have diligently studied a fine brief filed on behalf of Mr. Hartley as well as having read the entire record on appeal.
When the trial court hears the witnesses testify, a favorable presumption arises as to that court’s factual findings and an appellate court may not disturb such a holding unless the trial court’s decision was not supported by the evidence or unless it was palpably wrong. Jackson v. Waller, 410 So.2d 98 (Ala.Civ.App.1982); Brett v. Zodiac Industries, Inc., 409 So.2d 451 (Ala.Civ.App.1982). Here, the circuit court could, have ascertained from the evidence and reasonable inferences therefrom that the specified debt, which Mr. Hartley was ordered to pay, was not owed by the partnership itself but that it was the sole individual indebtedness of Mr. Hartley. The amount of the award to Mr. Hartley of $2,070 was well within the range of the disputed testimony of the partners, which varied from less than $500 to more than $5,000 as being due from Mr. Daniel. The evidence was supportive of the final judgment. The circuit court was not clearly wrong. Thus, we are required to affirm the judgment appealed from.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.